ITEMID: 001-103206
LANGUAGEISOCODE: ENG
RESPONDENT: AZE
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF AKHUNDOV v. AZERBAIJAN
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Enforcement proceedings;Article 6-1 - Access to court);Violation of Article 1 of Protocol No. 1 - Protection of property (Article 1 para. 1 of Protocol No. 1 - Peaceful enjoyment of possessions)
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;George Nicolaou;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 5. The applicant was born in 1951 and lives in Baku.
6. The applicant worked as an inspector at the Baku Audit Department (Bakı şəhəri üzrə Nəzarət-Təftiş İdarəsi - “the Department”) of the Ministry of Finance (“the Ministry”). On 1 May 1997 the applicant was dismissed from his job by an order of the Ministry for unsatisfactory work performance.
7. The applicant lodged an action against the Ministry, claiming unlawful dismissal. By a judgment of 23 February 1998 the Sabayil District Court allowed the applicant's claim, ordering his reinstatement in his previous job. Moreover, the court ordered the Ministry to pay the applicant his unpaid salary in an unspecified amount for the period from 1 May 1997 (date of dismissal) to 23 February 1998 (date of delivery of the judgment). No appeals were lodged against the judgment of 23 February 1998 within the time-limits specified by law and, pursuant to the domestic law in force at the material time, it entered into legal force ten days after its delivery.
8. Despite the applicant's numerous demands and the fact that the writ of execution had been sent several times to the Ministry for execution, the competent authorities did not take any measures to enforce the judgment.
9. By a letter of 18 January 2000 the Ministry informed the applicant that, upon the reorganisation of the Ministry, the Department had been abolished by an internal order of 28 January 1999 of the Ministry and that therefore it was not possible to reinstate him in his previous job.
10. On 14 November 2002 the applicant lodged an action against the Ministry, seeking compensation for non-execution of the judgment of 23 February 1998. On 17 January 2003 the Nasimi District Court delivered a judgment in the applicant's favour. The court noted that the judgment of 23 February 1998 was still in force and awarded the applicant 4,704,000 Old Azerbaijani manats (AZM, approximately 920 euros (EUR)) as his unpaid salary calculated from 23 February 1998 to 17 January 2003 (date of delivery of this judgment). This amount was calculated on the basis of the applicant's previous average salary.
11. On 17 February 2003 the applicant appealed against the judgment of 17 January 2003, claiming a higher amount of compensation. In the meantime, it appears from the case file that the Ministry requested the Court of Appeal to suspend the proceedings due to the Ministry's cassation appeal lodged with the Supreme Court against the judgment of 23 February 1998. After the Ministry's above-mentioned request, the proceedings before the Court of Appeal were formally suspended.
12. By a judgment of 10 May 2006 the Court of Appeal upheld the firstinstance court's judgment, noting that the amount of compensation had been calculated correctly. On 15 March 2007 the Supreme Court upheld the Court of Appeal's judgment.
13. On 28 January 2009 the judgment of 17 January 2003 was executed and the applicant received the amount awarded by the judgment (approximately EUR 920).
14. On 8 April 2009 the Ministry executed the judgment of 23 February 1998: the applicant was reinstated in his previous post and an amount of AZN 9,155.12 (approximately EUR 9,063) was paid to him as compensation for lost earnings, in addition to compensation awarded by the judgment of 17 January 2003.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: 6-1
P1-1
VIOLATED_BULLETPOINTS: P1-1-1
